DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response tom the Application 16/971,805 filed 08/21/2020.
Claims 59-65, 67-80 are pending in the Application. Claim 66 has been cancelled from the Application. Claim 80 has been added to the Application.
4.	Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 69-78, 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support was found in the originally filed Specification for term “the given hierarchical data substructure comprising at least one digital representation of an object”.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 59-65, 67-70, 72-73, 76, 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafruit et al. (US Patent 7,149,362).
With respect to claim 59 Lafruit et al. teaches A processing unit device (col. 18, ll.2-4) comprising:
at least one control unit for controlling operations of the processing unit device (controller 4 to control data transform of transform processor (col. 18, ll.2-4, ll.22-26; Fig. 22)); and 
a transform logic unit comprising at least one transform block associated with a transform to be executed by the at least one control unit (data transform block  executed by controller 4 (col. 18; Fig. 22)), the transform comprising an effect to be applied to an output site comprising an output site form contained in an output universe (transform  comprises creating output blocks/output site by performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6)),  wherein transform comprises filtering/delay/effect on output blocks/output site (col. 6, ll.46-48, ll.62-67; col. 10, ll.56-46; col. 16, ll.22-23)), wherein output block might be returned as input block/output, being replaceable/universe (col. 27, ll.3-17; col. 11, ll.9-12)), the output universe comprising a hierarchical data structure, the effect being associated with a modification of a property in a given hierarchical data substructure (automatically creating delayed output block/transformed block being replaceable/universe organized in parent/child tree data/hierarchical data structure   (col. 10, ll.20-21; col. 18, ll.44-46)), wherein delayed output block/transformed block being replaceable/universe organized in parent/child tree data/hierarchical data structure are created by applying filtering/delay/effect on output blocks by modifying property/filtering/delayed images (col. 10, ll.45-46; col. 17, ll.63-64; col. 18, ll.64-67; col. 6, ll.46-48)), each one of the at least one transform block comprising an effect block and an output site block (each block subdivideding/comprising number of subblocks as filtered input blocks/effect blocks and constructed output block  (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.42-48)),  the effect block comprising at least one first storing unit for storing thereon information relative to the effect (block-based filtering to subdivide blocks into filtered input blocks/effect blocks stored in a memory (col. 7, ll.15-20; col. 6, ll.38-39; col. 10, ll.14-15)) and the output site block comprising at least one second storing unit for storing thereon information relative to the output site (output blocks comprising output memory  storing data of transformed blocks/output blocks (col. 18, ll.44-46; col. 24, l.46)).  
With respect to claim 69  Lafruit et al. teaches A computer-implemented method for programming, the computer-implemented method being executed by a processing unit (col. 27, ll.58-63; col. 28, ll.52-61), the computer-implemented method comprising: 
receiving, from the non-transitory storage medium (receiving data transform from a memory/non-transitory storage medium (col. 28, ll.25-29), a transform comprising at least: (1)  an output site comprising an output site form, the output site form comprising a given hierarchical data substructure, the given hierarchical data substructure comprising at least one digital representation of an object (transform  comprises creating output blocks/output site by performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6), automatically creating delayed output block/transformed block, which organized in parent/child tree data/hierarchical data structure   (col. 10, ll.20-21; col. 18, ll.44-46; col. 18, ll.64-67), wherein the hierarchical data comprises digital representation of an object (col. 6, ll.33-34; col. 28, ll.56-57)); and (2)  an effect, the effect being associated with a modification of a property in the given hierarchical data substructure (wherein delayed output block/transformed block organized in parent/child tree data/hierarchical data structure are created by applying filtering/delay/effect on output blocks by modifying property/filtering/delayed images (col. 10, ll.45-46; col. 17, ll.63-64; col. 18, ll.64-67; col. 6, ll.46-48)); 
identifying at least one form, in an output universe that matches the output site form, thereby obtaining an output match on which the transform is to be applied, the output universe comprising a hierarchical data structure (performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6), wherein transform comprises filtering/delay/effect on output blocks/output site (col. 6, ll.46-48, ll.62-67; col. 10, ll.56-46; col. 16, ll.22-23), wherein output block might be returned as input block to be transformed, being replaceable/universe, which are matched (col. 27, ll.3-17; col. 11, ll.9-13), and wherein automatically creating delayed output block/transformed block being replaceable/universe and organized in parent/child tree data/hierarchical data structure   (col. 10, ll.20-21; col. 18, ll.44-46)),
applying the effect to the output match, thereby obtaining a modified output match, the modified output match comprising at least one matched given hierarchical data substructure with the modified property (applying filtering/effect to subdivide each block, wherein subdivided block comprises number of subblocks as filtered input blocks/effect blocks and constructed output block (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.42-48) obtaining optimized transform (col. 7, ll.15-20; col. 18, ll.8-12), wherein delayed output block/transformed block being replaceable/universe organized in parent/child tree data/hierarchical data structure are created by applying filtering/delay/effect on output blocks by modifying property/filtering/delayed images (col. 10, ll.45-46; col. 17, ll.63-64; col. 18, ll.64-67; col. 6, ll.46-48)); and 
outputting the modified output match (performing filtering operation to output matched/modified output (col. 24, ll.48-53; col. 26, ll.53-54; col. 27, ll.14-17; col. 28, ll.4-15)).
With respect to claim 80 Lafruit et al. teaches A non-transitory computer-readable medium comprising computer instructions executable by at least one computer processor to perform a method (col. 27, ll.58-63; col. 28, ll.52-61), the method comprising: 
receiving a transform (receiving data transform from a memory/non-transitory storage medium (col. 28, ll.25-29), the transform comprising at least: (1) an output site comprising an output site form, the output site form comprising a given hierarchical data (transform  comprises creating output blocks/output site by performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6), automatically creating delayed output block/transformed block, which organized in parent/child tree data/hierarchical data structure   (col. 10, ll.20-21; col. 18, ll.44-46; col. 18, ll.64-67)); and (2) an effect, the effect being associated with a modification of a property in the given hierarchical data substructure (wherein delayed output block/transformed block organized in parent/child tree data/hierarchical data structure are created by applying filtering/delay/effect on output blocks by modifying property/filtering/delayed images (col. 10, ll.45-46; col. 17, ll.63-64; col. 18, ll.64-67; col. 6, ll.46-48)); 8Attorney Docket No. FAS.1018US 
identifying at least one form, in an output universe, that matches the output site form, thereby obtaining an output match on which the transform is to be applied, the output universe comprising a hierarchical data structure (performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6), wherein transform comprises filtering/delay/effect on output blocks/output site (col. 6, ll.46-48, ll.62-67; col. 10, ll.56-46; col. 16, ll.22-23), wherein output block might be returned as input block to be transformed, being replaceable/universe, which are matched (col. 27, ll.3-17; col. 11, ll.9-13), and wherein automatically creating delayed output block/transformed block being replaceable/universe and organized in parent/child tree data/hierarchical data structure   (col. 10, ll.20-21; col. 18, ll.44-46)); 
applying the effect to the output match, thereby obtaining a modified output match, the modified output match comprising at least one matched given hierarchical data substructure with the modified property (applying filtering/effect to subdivide each block, wherein subdivided block comprises number of subblocks as filtered input blocks/effect blocks and constructed output block (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.42-48) obtaining optimized transform (col. 7, ll.15-20; col. 18, ll.8-12), wherein delayed output block/transformed block being replaceable/universe organized in parent/child tree data/hierarchical data structure are created by applying filtering/delay/effect on output blocks by modifying property/filtering/delayed images (col. 10, ll.45-46; col. 17, ll.63-64; col. 18, ll.64-67; col. 6, ll.46-48)); and 
outputting the modified output match (performing filtering operation to output matched/modified output (col. 24, ll.48-53; col. 26, ll.53-54; col. 27, ll.14-17; col. 28, ll.4-15)).
With respect to claims 60-65, 67-68, 70, 72-73, 76 Lafruit et al. teaches:
Claim 60: wherein the at least one control unit is configured for executing the transform further using a transform-form instruction set comprising transform data defining parameters for the transform (col. 18, ll.20-21col. 19, ll.8-13).  
Claim 61: wherein the at least one control unit is included in the transform logic unit (col. 18, ll.2-4, ll.22-26).  
Claim 62: wherein the at least one control unit is included in a one of the at least one transform block (col. 18, ll.49-55).  
Claim 63: wherein the at least one control unit comprises a plurality of control units and the at least one transform block comprises a plurality of transform blocks, each one of the plurality of control units being included in a respective one of the plurality of transform blocks (col. 18, ll.47-55).  
(col. 18, ll.47-55; col. 19, ll.8-13; col. 25, ll.1-16).  
Claim 65: wherein information about the output universe is stored on at least one of some of the first storing units and some of the second storing units (col. 27, ll.2-7; col. 28, ll.5-15, ll.24-28).  
Claim 66: wherein the at least one first storing unit and the at least one second storing unit comprise registers (col. 28, ll.5-15).  
Claim 67: wherein each one of the at least one transform block further comprises both the output site block and an input site block comprising 3Attorney Docket No. FAS.1018US at least one third storting unit for storing thereon information relative to an input site contained in an input universe (col. 3, ll.62-67; col. 4, ll.1-8; col. 12, ll.1-14).  
Claim 68: wherein each one of the at least one transform block further comprises: an input site scope block comprising at least one fourth storing unit for storing thereon information relative to an input site scope defining a subspace of the input universe (col. 6, ll.38-39; col. 7, ll.6-8, ll.15-20); and an output site scope block comprising at least one fifth sorting unit for storing thereon information relative to an output scope defining a subspace of the output universe (col. 7, ll.6-8, ll.15-20; col. 24, ll.49-52).  
Claim 70: wherein said outputting comprises displaying a graphical presentation of the output universe and the modified output match within the output universe (col. 27, ll.15-17, ll.18-31).  
Claim 72: wherein the transform further comprises transform data defining parameters for the transform, said applying the effect to the retrieved output match being (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.8-12, ll.42-48).  
Claim 73: wherein the transform further comprises an input site comprising an input site form, the input site form comprising another given hierarchical data substructure, the method further comprising identifying at least another form, in an input universe, that matches the input site firm thereby obtaining an input match with the input site, theinput universe comprising another hierarchical data structure, said  applying the effect to the retrieved output match being performed using information associated with the retrieved input match (col. 3, ll.62-67; col. 4, ll.1-6; col. 6, ll.46-48; col. 7, ll.47-51; col. 18, ll.8-12, ll.42-48; col. 27, ll.2-7).  
Claim 76: further comprising receiving at least one of an input scope and an output scope, the input scope defining a subspace of the input universe and the output scope defining a subspace of the output universe, the input match being selected from the subspace of the input universe and the output match being selected from the subspace of the output universe (col. 27, ll.2-7, ll.15-17; col. 28, ll.4-16).  
Claim 79: wherein the transform further comprises a second effect to be modified with information from an input site contained in an input site universe, and wherein the transform block further comprises an input site block comprising at least one second storing unit for storing thereon information relative to the input site (col. 10, ll.45-46, ll.50-51; col. 11, ll.9-12; col. 20, ll.37-40).

Allowable Subject Matter
10.	Claims 71, 74,75, 77, 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest specific arrangement of steps/elements in the manner as recited in claims 71, 74, 77: further comprising displaying a user graphical interface comprising a first section for representing the output universe and a second section for displaying a graphical representation of the transform, said outputting the modified output match comprising displaying the modified output match within the first section of the user graphical interface (claim 71); further comprising displaying a user graphical interface comprising a first section for representing the output universe, a second section for defining the effect and a third section for representing the input universe (claim 74) among all limitations of claims 69, 73 from which claims depend and after claim 69 is amended to overcome rejection under 35 USC § 112.

Remarks

12.	In remarks Applicant argues in substance:
i) In sharp contrast, the pending claims herein recite, inter alia, "receiving a transform comprising (1) an output site comprising an output site form, the output site form comprising a given hierarchical data substructure, the given hierarchical data substructure comprising at least one digital representation of an object; and (2) an effect, 
ii) Lafruit does not teach such features. In Lafruit, there is no receiving of a transform comprising an output site and an effect.
iii) Furthermore, the present method recites inter alia (emphasis added) "identifying at least one form, in an output universe, that matches the output site form, thereby obtaining an output match on which the transform is to be applied, the output universe comprising a hierarchical data structure; applying the effect to the output match, thereby obtaining a modified output match, the modified output match comprising at least one matched given hierarchical data substructure with the modified property." Lafruit does not teach such features.
13.	Examiner respectfully disagrees for the following reasons:
With respect to i) Lafruit et al. discloses receiving data transform from a memory/non-transitory storage medium (col. 28, ll.25-29), a transform comprising at least: (1)  an output site comprising an output site form, the output site form comprising a given hierarchical data substructure, the given hierarchical data substructure comprising at least one digital representation of an object (transform  comprises creating output blocks/output site by performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6), automatically creating delayed output block/transformed block, which organized in parent/child tree data/hierarchical data structure   (col. 10, ll.20-21; col. 18, ll.44-46; col. 18, ll.64-67)); and (2)  an effect, the effect being associated with a modification of a property in the given hierarchical data substructure (wherein delayed output block/transformed block organized in parent/child tree data/hierarchical data structure are created by applying filtering/delay/effect on output blocks by modifying property/filtering/delayed images (col. 10, ll.45-46; col. 17, ll.63-64; col. 18, ll.64-67; col. 6, ll.46-48).
With respect to ii) Lafruit et al. discloses transform  comprises creating output blocks/output site by performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6),  wherein transform comprises filtering/delay/effect on output blocks/output site (col. 6, ll.46-48, ll.62-67; col. 10, ll.56-46; col. 16, ll.22-23))
With respect to iii) Lafruit et al. discloses performing a transform on each of the blocks (col. 3, ll.62-67; col. 4, ll.1-6), wherein transform comprises filtering/delay/effect on output blocks/output site (col. 6, ll.46-48, ll.62-67; col. 10, ll.56-46; col. 16, ll.22-23), wherein output block might be returned as input block to be transformed, being replaceable/universe, which are matched (col. 27, ll.3-17; col. 11, ll.9-13), and wherein automatically creating delayed output block/transformed block being replaceable/universe and organized in parent/child tree data/hierarchical data structure   (col. 10, ll.20-21; col. 18, ll.44-46); and applying filtering/effect to subdivide each block, wherein subdivided block comprises number of subblocks as filtered input blocks/effect blocks and constructed output block (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.42-48) obtaining optimized transform (col. 7, ll.15-20; col. 18, ll.8-12), wherein delayed output block/transformed block being replaceable/universe organized in parent/child tree data/hierarchical data structure are created by applying filtering/delay/effect on output blocks by modifying property/filtering/delayed images (col. 10, ll.45-46; col. 17, ll.63-64; col. 18, ll.64-67; col. 6, ll.46-48).
.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
07/13/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851